Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(1) Claim 9, line 3, after “contains” and before “phosphorous-based”, delete “a” and insert “the”.
(2) Claim 10, line 3, after “contains” and before “halogen-based”, delete “a” and insert “the”.
Authorization for this examiner’s amendment was given in an interview with Shawn Hamidinia on 11/03/2021.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Okumura et al. disclose polycarbonate resin composition comprising polycarbonate resin and fluoropolymer. The polycarbonate is copolymer of 2,2-bis(4-hydroxyphenyl)propane and tertrahalogenbisphenol (another dihydroxy compound) that is present in amount of 1 to 99 wt%. The fluoropolymer is TLP-10-F that is present in amount of 1 to 99 wt%. Given that the present claims now all require fluoropolymer in amount of 0.05 to 0.5 wt%, the amount of fluoropolymer disclosed by Okumura et al. does not meet the amount presently claimed. Accordingly, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787